DETAILED ACTION

Status of the Application
	In response filed on January 6, 2021, the Applicant argued for patent eligibility. Claims 1, 3, 7, 14, 21, and 34 are further amended as a result of the Examiner’s Amendment included herein (as authorized by Richard Cruz, registration number 52,783, on January 25, 2021). Claims 1-40 are therefore pending and currently under consideration for patentability.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-40 under 35 U.S.C. 101 have been considered, but are moot in view of the Examiner’s Amendment below. The Examiner is persuaded that the new combination of additional limitations recited in the amended claims serve to integrate the abstract idea into a practical application of the exception.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on January 7, 2021 has been considered by the examiner.

Terminal Disclaimer
	The terminal disclaimer filed on January 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of patent no 8,751,403 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

		
1. 	(Currently Amended) A system comprising: 
	a computer device comprising at least one processor executing instructions and an interface, the interface configured to receive one or more unstructured plain text messages from a counterparty device over the Internet via instant messaging;
	a server in communication with the computer device, the server comprising a market data recognition (MDR) module configured to automatically parse the one or more unstructured plain text messages in real time by causing said server to:
	determine a deal status using one or more of a history and an activity of the counterparty device stored in a database,
pair the one or more unstructured plain text messages with contextual information using at least the deal status,
	identify one or more component parts of a transaction from at least a portion of text in the one or more unstructured plain text messages, and
	create at least one editable electronic order ticket comprising an identifying object, the identifying object comprising the one or more component parts of the transaction;
the at least one processor executing the instructions to cause the computer device to generate that displays, 
	the GUI further ing, in the first window, the from which the one or more component parts is identified 
	the GUI further ing, in a second window, one or more of i) the at least one editable electronic order ticket and ii) the one or more component parts of the transaction as a quote in a normalized format in real time.

2. 	(Previously Presented) The system of Claim 1, wherein the one or more component parts comprise at least one of a future, forward, swap, spread, option, option on a future and swaption.

3. 	(Currently Amended) The system of Claim 1, wherein the GUI s input from the user to create structures, manage quotes, disseminate quotes, analyze quotes and price structures, initiate trades, and communicate with the counterparty device.

4. 	(Previously Presented) The system of Claim 1, wherein the second window comprises:
	a product screen configured to display the quote;
	data entry fields configured for entering, editing, matching, and cancelling the quote; and
	a communications screen configured to communicate with one or more selected contacts.

5. 	(Previously Presented) The system of Claim 1, wherein the first window comprises one or more of an instant messaging screen, a text messaging screen, and a quote interface operable to input and define structures and quotes.

6. 	(Previously Presented) The system of Claim 1, wherein the server is identified as an instant messaging contact of the computer device, and is configured to communicate with the computer device via the instant messages.

7. 	(Currently Amended) The system of Claim 1, wherein:
	the MDU is further configured to generate a selectable web link, the selectable web link configured to launch a web interface that includes an editable electronic order ticket; and
	the GUI [[is]] further displays the selectable web link in the first window.

8. 	(Original) The system of Claim 7, wherein the web interface is configured to receive user input comprising at least one of:
	edits to order details included in the electronic order ticket;
	user preferences identifying one or more exchanges to which the electronic order ticket is transmitted for fulfillment, said exchanges comprising at least one of an electronic exchange and a floor-based exchange;  

	a request to transmit the electronic order ticket to one or more exchanges for fulfillment.

9. 	(Previously Presented) The system of Claim 8, wherein upon transmitting the electronic order ticket to one or more exchanges for fulfillment, the server is configured to generate and transmit an instant message notice to one or more recipients associated with the one or more exchanges, said instant message notice comprising  the selectable link that when selected is configured to launch an exchange interface that includes the electronic order ticket.

10. 	(Original) The system of Claim 9, wherein the one or more exchanges are selected according to user preferences.

11. 	(Original) The system of Claim 9, wherein the exchange interface is configured to receive input from the one or more recipients including at least one of edits to the order details of electronic order ticket, a confirmation that all order details are as desired, and a request to transmit a fulfillment response to the initiator of the electronic order ticket.

 12. 	(Original) The system of Claim 9, wherein the one or more recipients have a predetermined period of time in which to respond to the instant message notice with offers to fulfill the electronic order ticket, said offers including at least one of a price and a quantity.

 13.	(Currently Amended) The system of Claim 12, wherein at a conclusion of the predetermined period, the GUI s recipient responses cumulatively, such that quantities of responses within a predetermined price range are summed and displayed as a single cumulative quantity associated with a single price.

14. 	(Currently Amended) The system of Claim 13, wherein the GUI s a predetermined selection period during which to receive user input comprising a selection of one or more of the responses, said selection initiating a trade at the selected response quantity and price combination.

15. 	(Original) The system of Claim 14, wherein the selection comprises a cumulative quantity that is higher than the quantity defined in the electronic order ticket, said selection initiating a trade for the higher quantity.

16. 	(Previously Presented) The system of Claim 14, wherein the server is further configured to transmit the electronic order ticket to one or more different exchanges if the electronic order ticket is not completely fulfilled.

17.  	(Previously Presented) The system of Claim 14, wherein once the electronic order ticket is fulfilled, the server is configured to prevent, for a predetermined period of time, a second electronic order ticket comprising a same financial structure from being transmitted to an exchange for fulfillment, said same structure comprising a same directional option and stock leg combination.

18. 	(Previously Presented) The system of Claim 14, wherein if more than one response is needed to fulfill the electronic order ticket, the server is configured to automatically allocate how responses will be used to fulfill the electronic order ticket according to the following criteria:
	(i)  price, where responses having a best price will be used first, said best price comprising a lowest sell price or a highest purchase price;
	(ii) quantity; and
	(iii) response type, where non-contingent responses are allocated ahead of responses having one or more contingencies.

19. 	(Original) The system of Claim 14, wherein if more than one response is needed to fulfill the electronic order ticket, a single price is applied to all such responses used to fulfill the electronic order ticket, said single price equaling the highest sell price or the lowest purchase price of all of the responses used to fulfill the electronic order ticket.

20. 	(Previously Presented) The system of Claim 1, wherein the computer device and the server comprise at least one of a personal computer, server, mobile communication device, smart phone, personal digital assistant (PDA), kiosk, automatic teller machine (ATM), wireless fidelity (WiFi) 

21. 	(Currently Amended) A method comprising: 
	receiving, by an interface of a computer device, one or more unstructured plain text messages from a counterparty device over the Internet via instant messaging;
	automatically parsing, by a market data recognition (MDR) module of a server that is in communication with the computer device, the one or more unstructured plain text messages in real time by:
	determining a deal status using one or more of a history and an activity of the counterparty device stored in a database,
	pairing the one or more unstructured plain text messages with contextual information using at least the deal status,
	identifying [[the]] one or more component parts of a transaction from at least a portion of text in the one or more unstructured plain text messages, and
	creating at least one editable electronic order ticket comprising an identifying object, the identifying object comprising the one or more component parts of the transaction; 
	displaying in a first window, by a graphical user interface (GUI) of the computer device, the one or more unstructured plain text messages in real time 
	automatically highlighting, by the GUI in the first window, the at least [[the]] portion of text from which the one or more component parts is identified 
	displaying in a second window, by the GUI, one or more of i) the at least one editable electronic order ticket and ii) the one or more component parts of the transaction as a quote in a normalized format in real time.

22. 	(Previously Presented) The method of Claim 21, wherein the one or more component parts comprise at least one of a future, forward, swap, spread, option, option on a future and swaption.

23. 	(Previously Presented) The method of Claim 21, further comprising the GUI performing at least one of the following steps in response to user input in the second window: 


24. 	(Previously Presented) The method of Claim 21, further comprising:
	displaying, by the GUI, the quote in a product screen in the second window;
	receiving, by the GUI, input to data entry fields of the second window for entering, editing, matching, or cancelling the quote; and
	receiving, by the GUI, input to a communications screen of the second window for communicating with one or more selected contacts.

25. 	(Previously Presented) The method of Claim 21, wherein the first window comprises one or more of an instant messaging screen, a text messaging screen, and a quote interface, the method further comprising: 
	inputting and defining structures and quotes via at least one of said instant message screen, text messaging screen and quote interface.

26. 	(Previously Presented) The method of Claim 21, further comprising identifying the server as an instant messaging contact of the computer device, the server communicating with the computer device via the instant messages.

27. 	(Previously Presented) The method of Claim 21, further comprising: 
	generating, by the MDU, a selectable web link, the selectable web link configured to launch a web interface that includes an editable electronic order ticket when selected; and
	displaying, by the GUI, the selectable web link in the first window.

28. 	(Original) The method of Claim 27, further comprising receiving, via the web interface, user input comprising at least one of:
	edits to order details included in the electronic order ticket;

	a confirmation that all order details included in the electronic order ticket are as desired; and 
	a request to transmit the electronic order ticket to one or more exchanges for fulfillment.
 29. 	(Previously Presented) The method of Claim 21, further comprising:
	generating and transmitting, by the server, an instant message notice to one or more recipients associated with the one or more exchanges upon transmission of the electronic order ticket to one or more exchanges for fulfillment, said instant message notice comprising the selectable link that when selected is configured to launch an exchange interface that includes the electronic order ticket.

30. 	(Original) The method of Claim 29, further comprising selecting the one or more exchanges according to user preferences.

31. 	(Original) The method of Claim 29, further comprising receiving input, via the exchange interface, from the one or more recipients including at least one of edits to the order details of electronic order ticket, a confirmation that all order details are as desired, and a request to transmit a fulfillment response to the initiator of the electronic order ticket.
  
 32. 	(Original) The method of Claim 29, further comprising receiving, from the one or more recipients within a predetermined period of time, at least one response to the instant message notice, said response including one or more offers to fulfill the electronic order ticket, said offers including at least one of a price and a quantity.

 33. 	(Previously Presented) The method of Claim 32, further comprising displaying, via the GUI, cumulative  recipient responses at a conclusion of the predetermined period, said cumulative recipient responses including summed quantities of responses within a predetermined price range displayed as a single cumulative quantity associated with a single price.
 
s a predetermined selection period during which to receive user input comprising a selection of one or more of the responses, said selection initiating a trade at the selected response quantity and price combination.
	 
35. 	(Original) The method of Claim 34, wherein the selection comprises a cumulative quantity that is higher than the quantity defined in the electronic order ticket, said selection initiating a trade for the higher quantity.

36.  	(Previously Presented) The method of Claim 34, further comprising transmitting, via the server, the electronic order ticket to one or more different exchanges if the electronic order ticket is not completely fulfilled.

37.  	(Previously Presented) The method of Claim 34, wherein once the electronic order ticket is fulfilled, the server is configured to prevent, for a predetermined period of time, a second electronic order ticket comprising a same financial structure from being transmitted to an exchange for fulfillment, said same structure comprising a same directional option and stock leg combination.

38. 	(Previously Presented) The method of Claim 34, further comprising the server automatically allocating multiple responses to fulfill the electronic order ticket according to the following criteria:
	(i)  price, where responses having a best price will be used first, said best price comprising a lowest sell price or a highest purchase price;
	(ii) quantity; and
	(iii) response type, where non-contingent responses are allocated ahead of responses having one or more contingencies.

39. 	(Original) The method of Claim 34, further comprising applying a single price to all responses needed to fulfill the electronic order ticket, said single price equaling the highest sell price or the lowest purchase price of all of the responses used to fulfill the electronic order ticket.

40. 	(Previously Presented) The method of Claim 21, wherein the computer device and the server comprise at least one of a personal computer, server, mobile communication device, smart phone, personal digital assistant (PDA), kiosk, automatic teller machine (ATM), wireless fidelity (WiFi) access point, gaming device, multi-media device, mobile entertainment device, cloud storage device, and database.

Allowable Subject Matter
Claims 1-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is U.S. PG Pub No. 2002/01843 to McFeely, U.S. Patent No. 7,542,938 to Tam, U.S. PG Pub No. 2003/0061149 to Ajitsaria; U.S. PG Pub No. 2002/0023045 to Feilbogen, U.S. PG Pub No. 20020133453 to Rose; U.S. PG Pub No. 2008/0215477 to Annunziata,  Keen et al. (U.S. PG Pub No. 2006/0026091, February 2, 2006); Ordish et al. (U.S. Patent No. 5,195,031, March 16, 1993); Bryan et al. (U.S. PG Pub No. 2010/0082755, April 1, 2010) and “Reuters Order Routing for Commodities” (published by Reuters in 2005 and available online at https://www.theice.com/publicdocs/data/Order_routing_for_commodities.pdf) 

McFeely discloses a centralized distribution system that: 1) collectstrading data from multiple electronic communications networks (ECNs) and financial news from other sources, 2) consolidates the respective trading and financial news data, and 3)distributes the consolidated data to requestors. 
 Tam discloses a method of configuring a quoting side of a trading tool for use in spread trading.
Ajitsaria discloses a messaging platform that receives unstructured messages and parses the messages into component parts to facilitate trading of financial assets.
Feilbogen discloses a messaging platform that receives unstructured messages and parses the messages into component parts to facilitate trading of financial assets.

Annunziata discloses receiving inputs from message recipients that include edits to an electronic order ticket.
Keen teaches parsing unstructured text messages and creating trading orders.
Ordish teaches parsing unstructured conversations and creating trading orders based on the parsing.
Bryan teaches parsing unstructured text messages and creating trading orders.
“Reuters Order Routing for Commodities” discloses an instant messaging hub used to facilitate trading of financial assets.


As per Claims 1 and 21, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of elements, and specifically  the parsing limitations in combination with the creation of at least one editable electronic order ticket comprising an identifying object comprising the one or more component parts of the transaction”. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight

  Claims 2-20 and 22-40 depend upon claims 1 and 21 and have all the limitations of claims 1 and 21and are allowable for the same reason.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621